 



Exhibit 10.65
SUBSIDIARY GUARANTY
     THIS SUBSIDIARY GUARANTY (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of November 30, 2007, is
made by and among each of the guarantors listed on the signature pages hereof
and those additional entities that hereafter become guarantors hereunder by
executing a joinder agreement substantially in the form of Exhibit A hereto
(each a “Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”),
and Toronto Dominion (Texas) LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).
     Reference is made to that certain Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Smith &Wesson Holdings Corporation, a
Nevada corporation (“Holdings”), Smith & Wesson Corp., a Delaware corporation
(“S&W Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire corporation
(“TCAC”) (Holdings, S&W Corp. and TCAC are, individually, “Borrower”, and
collectively, “Borrowers”), the lenders party from time to time party thereto
(the “Lenders”), and the Administrative Agent. Capitalized terms used and not
defined herein are used with the meanings assigned to such terms in the Credit
Agreement.
     The Lenders have agreed to make Loans and grant financial accommodations to
one or more of the Borrowers, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each Subsidiary Guarantor is a
Subsidiary of one the Borrowers and acknowledges that it has derived and will
derive substantial benefit from the making of the Loans by the Lenders to the
Borrowers. As consideration therefor and in order to induce the Lenders to make
the Loans, each Subsidiary Guarantor is willing to execute this Agreement.
     Accordingly, the parties hereto agree as follows:
     SECTION 1. Guarantee. Each Subsidiary Guarantor unconditionally guarantees,
jointly with any other Guarantors of the Obligations under the Credit Agreement
and other Loan Documents and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of the Obligations. Each Subsidiary
Guarantor waives notice of, and hereby consents to any agreements or
arrangements whatsoever by the Secured Parties with any other Person pertaining
to the Obligations, including agreements and arrangements for payment,
extension, renewal, subordination, composition, arrangement, discharge or
release of the whole or any part of the Obligations, or for the discharge or
surrender of any or all security, or for the compromise, whether by way of
acceptance of part payment or otherwise, and, the same shall in no way impair
each Subsidiary Guarantor’s liability hereunder.
     SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to the Borrowers or any other Person of any of the
Obligations, and also waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law, the Guarantee of each Subsidiary Guarantor
hereunder

 



--------------------------------------------------------------------------------



 



shall not be affected by (a) the failure of any Loan Party to assert any claim
or demand or to enforce or exercise any right or remedy against the Borrowers or
any Guarantor under the provisions of the Credit Agreement, any other Loan
Document or otherwise; (b) any extension, renewal or increase of or in any of
the Obligations; (c) any rescission, waiver, amendment or modification of, or
any release from, any of the terms or provisions of this Agreement, the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, including with respect to any Guarantor under the Loan Documents;
(d) the release of (or the failure to perfect a security interest in) any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party; or (e) the failure or delay of any Secured Party to exercise any right or
remedy against the Borrowers or any Guarantor of the Obligations.
     SECTION 3. Security. Each Subsidiary Guarantor authorizes the
Administrative Agent to (a) take and hold security for the payment of this
Subsidiary Guaranty and the Obligations and exchange, enforce, waive and release
any such security pursuant to the terms of any other Loan Documents; (b) apply
such security and direct the order or manner of sale thereof as it in its sole
discretion may determine subject to the terms of any other Loan Documents; and
(c) release or substitute any one or more endorsees, other Guarantors or other
obligors pursuant to the terms of any other Loan Documents. In no event shall
this Section 3 require any Subsidiary Guarantor to grant security, except as
required by the terms of the Loan Documents.
     SECTION 4. Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrowers or any other Person.
     SECTION 5. No Discharge or Diminishment of Guaranty. The obligations of
each Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Subsidiary
Guarantor or that would otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations) or which would impair or eliminate any right of any
Guarantor to subrogation.

-2-



--------------------------------------------------------------------------------



 



     SECTION 6. Defenses Waived. To the fullest extent permitted by applicable
law, each Subsidiary Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the final and indefeasible
payment in full in cash of the Obligations) of the Borrowers or any other
Person. Subject to the terms of the other Loan Documents, the Administrative
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrowers or any other Guarantor or exercise any other right or remedy
available to them against the Borrowers or any other Guarantor, without
affecting or impairing in any way the liability of each Subsidiary Guarantor
hereunder except to the extent the Obligations have been fully, finally and
indefeasibly paid in cash. Each Subsidiary Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of each Subsidiary Guarantor against the
Borrowers or any other Guarantor or any security.
     SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Subsidiary Guarantor by
virtue hereof, upon the failure of the Borrowers or any other Loan Party to pay
any Secured Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Subsidiary Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Administrative Agent or such other Secured Party as designated
thereby in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest and fees on such
Obligations. Upon payment by each Subsidiary Guarantor of any sums to the
Administrative Agent or any Secured Party as provided above, all rights of each
Subsidiary Guarantor against the Borrowers arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations. In addition, any
indebtedness of the Borrowers or any Subsidiary now or hereafter held by each
Subsidiary Guarantor that is required by the Credit Agreement to be subordinated
to the Obligations is hereby subordinated in right of payment to the prior
payment in full of the Obligations. If any amount shall be paid to any
Subsidiary Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness at any
time when any Secured Obligation then due and owing has not been paid, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of the Loan Documents.
     SECTION 8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Agreement would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without

-3-



--------------------------------------------------------------------------------



 



any further action by any Subsidiary Guarantor, any creditor or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
     SECTION 9. Information. Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
each Subsidiary Guarantor assumes and incurs hereunder and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Subsidiary Guarantor of information known to it or any of them
regarding such circumstances or risks.
     SECTION 10. Covenant; Representations and Warranties. Each Subsidiary
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and
correct.
     SECTION 11. Termination. The Guaranties made hereunder shall terminate when
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on all Loans; and (ii) all other Obligations then due and owing,
have in each case been indefeasibly paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement; provided that any such
Subsidiary Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment, or any part thereof, on any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of the Borrowers, the Subsidiary Guarantors or
otherwise. Upon such termination and at the written request of any Subsidiary
Guarantor or its successors or assigns, and at the cost and expense of such
Subsidiary Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Subsidiary Guaranty and
such instruments, documents or agreements as are necessary or desirable to
evidence the termination of this Subsidiary Guaranty.
     SECTION 12. Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of each Subsidiary
Guarantor that are contained in this Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and assigns. This
Agreement shall become effective as to each Subsidiary Guarantor when a
counterpart hereof executed on behalf of each Subsidiary Guarantor shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon each Subsidiary Guarantor and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of each
Subsidiary Guarantor, the Administrative Agent and the other Secured Parties,
and their respective successors and assigns, except that neither the Borrowers
nor the Subsidiary Guarantors shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void) without the prior written consent of the Required Lenders. The
Administrative Agent is hereby expressly authorized to, and agrees upon request
of the Borrowers it will, release any Subsidiary Guarantor from its obligations
hereunder in the event

-4-



--------------------------------------------------------------------------------



 



that all the Equity Interests of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement.
     SECTION 13. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Borrowers, the Subsidiary Guarantors and the Administrative Agent (with the
consent of the Required Lenders if required under the Credit Agreement).
     SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING, BUT
NOT LIMITED TO, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
     SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it at the following address (with a copy to the Borrowers):
Smith & Wesson Holding Corporation
c/o Smith & Wesson Corp.
2100 Roosevelt Avenue
Springfield, MA 01102-2208
Attention: John A. Kelly, Chief Financial Officer
Facsimile No: 413-739-8528
with a copy to:
Greenberg Traurig, LLP
2375 E. Camelback Road; Suite 700
Phoenix, AZ 85016
Attention: Karl A. Freeburg
Facsimile No.: 602-445-8100
     SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Borrowers and the
Subsidiary Guarantors herein and

-5-



--------------------------------------------------------------------------------



 



in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the making by the Lenders of the Loans
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.01 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 19. Jurisdiction; Consent to Service of Process. (a) EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST

-6-



--------------------------------------------------------------------------------



 



ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
[Signature Page Follows]

-7-



--------------------------------------------------------------------------------



 



[Signature Page to Subsidiary Guaranty]
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            SUBSIDIARY GUARANTORS:

SMITH & WESSON INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President        THOMPSON CENTER HOLDING CORPORATION
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President   





--------------------------------------------------------------------------------



 



         

[Signature Page to Subsidiary Guaranty]

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President        O.L. DEVELOPMENT, INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President   





--------------------------------------------------------------------------------



 



[Signature Page to Subsidiary Guaranty]

            ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Ian Murray       Name:   Ian Murray        Title:   Authorized
Signatory  





--------------------------------------------------------------------------------



 



         

EXHIBIT A
to the Subsidiary Guaranty
[Form of]
JOINDER AGREEMENT
          JOINDER, dated as of [                    ] [___], made by
[                                        ] a [                    ] (the “New
Subsidiary Guarantor”), in favor of Toronto Dominion (Texas) LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties. Capitalized terms used and not defined herein are used with the
meanings assigned to such terms in the Credit Agreement referred to below.
WITNESSETH:
          WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation
(“Holdings”), Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”),
Thompson/Center Arms Company, Inc., a New Hampshire corporation (“TCAC”)
(Holdings, S&W Corp. and TCAC are, each individually, “Borrower”, and
collectively, “Borrowers”) have entered into a Credit Agreement, dated as of
November 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders party
from time to time party thereto (the “Lenders”), and the Administrative Agent,
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
          WHEREAS, in connection with the Credit Agreement, the Subsidiary
Guarantors parties thereto (other than the New Subsidiary Guarantor) have
entered into the Guaranty, dated as of November 30, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty”), in favor of the Administrative Agent for the benefit of the Secured
Parties;
          WHEREAS, Section 6.13(a) of the Credit Agreement requires the New
Subsidiary Guarantor to become a party to the Subsidiary Guaranty; and
          WHEREAS, the New Subsidiary Guarantor has agreed to execute and
deliver this Joinder in order to become a party to the Subsidiary Guaranty.
          NOW, THEREFORE, the Administrative Agent and the New Subsidiary
Guarantor hereby agree as follows:
     (a) Guarantee. In accordance with Section 6.13(a) of the Credit Agreement,
the New Subsidiary Guarantor by its signature below becomes a Subsidiary
Guarantor under the Subsidiary Guaranty with the same force and effect as if
originally named therein as a Subsidiary Guarantor.
     (b) Representations and Warranties. The New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Subsidiary Guaranty applicable
to it as a Subsidiary Guarantor thereunder and (b) represents and warrants that
the





--------------------------------------------------------------------------------



 



representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all respects on and as of the date hereof (except for
those representations and warranties that relate to a specific earlier date).
Each reference to a Subsidiary Guarantor in the Subsidiary Guaranty shall be
deemed to include the New Subsidiary Guarantor.
     (c) Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (d) Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.
     (e) No Waiver. Except as expressly supplemented hereby, the Subsidiary
Guaranty shall remain in full force and effect.
     (f) Notices. All notices, requests and demands to or upon the New
Subsidiary Guarantor, the Administrative Agent or any Lender shall be governed
by the terms of Section 10.02 of the Credit Agreement.
[Signature Pages Follow]





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

            NEW SUBSIDIARY GUARANTOR:

[NEW SUBSIDIARY GUARANTOR]
      By:           Name:           Title:           Address for Notices:
                                 

ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC
      By:           Name:           Title:        

